Citation Nr: 1625209	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  06-31 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right foot status-post closed second and third metatarsal fractures, first metatarsal dislocation, partial dislocation of tarsometatarsal joint, and status post closed reduction/cast fixation with some posttraumatic arthritis (hereinafter referred to as right foot disability) prior to March 6, 2006.  

2.  Entitlement to an initial rating in excess of 10 percent for a right foot disability after March 6, 2006.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to March 1980. 

The appeal originally arose from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that awarded service connection and assigned an initial disability rating of zero percent for a right foot disability.  

The issue on appeal was previously before the Board in November 2011.  At that time, the Board awarded a 10 percent evaluation, effective from March 6, 2006, for the Veteran's right foot disability.  The Veteran timely appealed the Board's November 2011 decision to the U.S. Court of Appeals for Veterans Claims (CAVC or Court).  As a result, in a November 2013 Memorandum Decision, the Court, in pertinent part, set aside the Board's November 2011 decision that denied the claim for a higher evaluation for a right foot disability and remanded for proceedings consistent with the Memorandum Decision.
 
Following the Court's Memorandum Decision, in December 2014, the Board remanded the appeal back to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has now been returned to the Board for appellate consideration.  

To the extent that the November 2013 Memorandum Decision also remanded the claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), this issue was granted by the RO in a November 2015 rating decision.  Thus, as the issue has been granted in full, it is no longer on appeal.  

As a final introductory matter, with regard to the appellate claim listed above for TDIU, the Court has held that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or . . . as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has suggested that he cannot work as a result of his service-connected right foot disability.  For instance, in a January 2008 VA psychiatric examination, the Veteran reported that "he cannot keep a job because his feet swell.  He can only stand for 30 to 45 minutes at a time.  He loses jobs because of his foot injury."  (Emphasis added).  Additionally, at the January 2009 VA psychiatric examination, it was stated that, "[w]hen asked what sorts of problems he has on the job, he says that he cannot stand for long periods of time because of his feet."  As such, the issue of entitlement to TDIU is appropriately considered as part and parcel of the Veteran's underlying increased rating claim for his right foot.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, the Veteran's right foot disability has more nearly approximated a moderately severe foot injury, manifested by symptoms such as pain, swelling, affected gait, and functional impairment due to pain on weight-bearing, disturbance of locomotion, and interference with standing; his right foot disability has not more nearly approximated a "severe" foot injury.





(CONTINUED ON THE NEXT PAGE)
CONCLUSION OF LAW

Throughout the entire appeal period, the criteria for an initial rating of 20 percent, but no higher, for a right foot disability have been met.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59. 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was provided that notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, the duty to notify was satisfied by letters dated January 2003, May 2004, May 2005, and June 2006.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the Veteran's initial rating claim has been identified and obtained to the extent possible.  In this regard, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran submitted statements on his behalf.  

Further, over the course of this lengthy appeal period, the Veteran was provided with two VA examinations with regard to the right foot in January 2008 and June 2015.     It is acknowledged that the Veteran raised concerns regarding the adequacy of the January 2008 VA examination report when he was appealing the initial decision to deny service connection because it failed to review the Veteran's claims file.  See February 2008 representative argument ("The January 11, 2008, VA examination is of questionable value as the examining VA doctor did not review the claim file because the claim file was not 'available for review.'  There are x-rays attached to the report showing no arthritic change in the foot, which conflicts with the August 16, 2007, report by Dr. E[.] diagnosing posttraumatic osteoarthritis based on x-rays.")  However, there are other treatment records in the claims file that provide details of a physical examination of the right foot (like, for instance, the August 2007 VA treatment report), and the Board finds that, collectively, the existing two VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  These examinations are sufficient so as to facilitate an informed assessment of the Veteran's right foot disability throughout the appeal period, especially as it pertains to the potentially applicable rating criteria, and there is no duty to obtain yet another VA examination.  See 38 C.F.R. §§ 3.327, 4.2 (2015).

The Board is also satisfied that there has been substantial compliance with the Board's prior remand of December 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.).  With respect to the remand, the Veteran was asked to identify all outstanding VA and non-VA treatment records in an April 2015 letter.  He expressly responded that "I will not be returning the VA Forms 21-4142 or the VA Form 21-4142a because I have already submitted all of the treatment records that I have to the VA."  Furthermore, to the extent that the Board remanded for a new VA examination of the right foot, he was examined in June 2015.  Significantly, pursuant to the remand directives, the examiner reviewed the claims file (the box was checked that the examiner had access and reviewed the Veteran's VA e-folder), the examiner categorized the severity of the right foot injury as requested (marking that the injury was "moderately severe"), and the examiner adequately addressed both pain and functional impairment explaining that, in the absence of a flare-up or after repeated use over time, "it would be mere speculation to express in terms of the degrees of additional [range of motion] loss due to pain, weakness, fatigability, or incoordination."   Thus, substantial compliance having been demonstrated, the Board may proceed to adjudicate the appeal.

For the reasons set forth above, VA has substantially complied with the notice and assistance requirements to the extent possible, and the Veteran is not prejudiced by a decision on his increased rating claim at this time.

II.  Initial Ratings for the Right Foot

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for his right foot disability.  As such, the claim requires consideration of the entire time period involved and contemplation of staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently rated as non-compensaby (0 percent) disabling prior to March 6, 2006, and as 10 percent disabling thereafter, under DC 5284 for a "moderate" right foot injury.  Here, the Veteran expressly contends that he may be entitled to "a 30% rating under DC 5284" for a "severe" disability of his service connected right foot.  See November 2008 representative statement.   According to the rating criteria DC 5284, "moderately severe" residuals of foot injuries are rated 20 percent disabling, and "severe" residuals of foot injuries are rated 30 percent disabling.  38 C.F.R. § 4.71a.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  Id.  

After carefully reviewing the evidence of record, the Board finds that the Veteran's right foot disability has approximated the criteria for a higher, 20 percent rating under DC 5284.  Namely, the Veteran's most recent VA examination report indicated that the right foot disability was characterized as "moderately severe" in severity.  See June 2015 VA examination report at p. 4.  The Board notes that the VA examination did not indicate that there had been any recent worsening of the Veteran's right foot disability, and the Veteran's complaints have remained rather consistent throughout the appeal period.  Accordingly, rather than assigning staged ratings, the Board resolves doubt in the Veteran's favor and concludes that his right foot disability has more nearly approximated "moderately severe" for the duration of the appeal period, thus warranting a 20 percent rating for the entire time. 

In ascertaining whether the evidence demonstrates entitlement to a disability rating in excess of 20 percent, the Board finds that it cannot be said that the Veteran's right foot disability has ever more nearly approximated a "severe" foot injury at any time during the appeal period.  The Veteran and his representative have asserted that his disability should be considered "severe," at least in part, because of the description of Dr. E., who interpreted X-ray reports of the right foot showing "severe degenerative disease."  See November 2008 representative statement.  It was also suggested that X-ray results interpreted by Dr. G. showed "destruction collapse, and sclerosis of the right second and third tarsonietatarsal joints with a pronated position of the midfoot," and the Veteran's representative argued that "[b]oth Dr. E[.] and Dr. G[.] stated the veteran is a candidate for surgery, and each
recorded constant and long standing pain in the right foot and ankle area indicating a "serious disability."  The Board fully recognizes problems of pain, swelling, flare-ups, affected gait, and limitation of function pertaining to the right foot.  These include but are not limited to the following examples:  January 2003 VA treatment note (indicating "tender swelling over r[igh]t lat malleolus" and "ext pain from previous injury" and "right foot swells when I stand for a prolonged period of time"); August 2007 VA treatment report (documenting reports of always having "some degree of pain in his right foot" and detailing physical examination of "tenderness to palpation" midfoot, over Lisfranc tarsometarsal joint, but only minimally over first tarsometatarsal joint.); November 2007 VA treatment report (given orthotics of custom inserts but continued to have "pain with prolonged walking"); January 2008 VA examination report (noting that he "states that over the last year or so he experiences daily 8/10[,] global mechanical right foot pain symptoms. He complains of flare-up 10/10 in intensity every night which lasts for 6 to 8 hours."); October 2008 VA treatment report (noting pain worsened by "walking/standing a lot, flexing"); November 2008 private treatment report ("Positive tenderness to palpation right dorsal midfoot.  Positive pain with right second and third metatarsal flexion."); and recent June 2015 VA examination notations of pain on use and manipulation of the right foot and finding that the foot condition chronically compromises weight bearing (also noting pain on weight-bearing, disturbance of locomotion, interference with standing, and an antalgic gait secondary to right foot injury).  

However, acknowledging that "severe" is not defined by the regulation, the Board finds that the Veteran's right foot symptomatology does not rise to the level approximating a "severe" foot injury given the capabilities demonstrated by the Veteran throughout the appeal period.  Rather, certain findings support a conclusion that the Veteran has substantial functionality of the right foot notwithstanding complaints of pain, tenderness, limping/affected gait, and swelling, including the following:  a July 2002 VA treatment note indicated that range of motion of the right foot was within normal limits; an August 2005 VA treatment report found bilateral lower extremity strength of 5/5; functional capacity assessment performed for SSA disability purposes in May 2006 (wherein he was assessed as being able to stand six hours in an eight-hour day); a May 2007 VA treatment note reflected a complaint of "walking for long distances," which suggests that he can, however, walk for short distances; the January 2008 VA examination report expressly noted that the Veteran had a "current weight bearing tolerance" of 20-30 minutes before he has to sit down due to right foot pain symptoms and that, although pain was reported, he possessed varying ranges of motion of the foot and "[t]here was no apparent loss of motion weakness fatigability or loss of coordination during or following three repetitions of range of motion"; the January 2008 psychiatric examination (the Veteran admitted an ability to stand for "30 to 45 minutes at a time"; a November 2008 private treatment report found motor examination of 5/5 foot inversion, 4+/5 right foot eversion); a January 2009 VA treatment report (although reporting he "cannot walk too far. . . cannot stand for too long . . . he is able to do basic self-care though and is fully independent in that regard"); and the most recent June 2015 VA examination report (noting that the Veteran is "unable to engage in prolonged standing and walking," implying ability when not prolonged).    

After carefully reviewing the evidence, a higher rating is not warranted, even considering DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) or Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Essentially, the Board concludes that the above findings and most probative evidence fail to demonstrate additional limitations of function so as to warrant a higher rating for a disability more nearly approximating a "severe" foot injury.  Rather, even considering all of the reports of pain, tenderness, swelling, flare-ups, affected gait, and other symptoms such as a reduced ability to stand and walk for prolonged periods, considerable function of the right foot was demonstrated.  Most notably, the Board reiterates that the Veteran has demonstrated an ability to walk/stand for at least short periods of time, i.e. not prolonged periods, notwithstanding his complaints.  Specifically, the May 2006 functional assessment indicated an ability to stand for six hours in an eight-hour day, and he indicated a weight bearing tolerance of 20 to 30 minutes before needing to sit and an ability to stand for "30 to 45 minutes at a time" in January 2008.  He also communicated his full independence and ability to do basic self-care in January 2009 despite the need for a cane and an inability to walk/stand "too far" or "too long."  Simply put, although he has some limitations on his ability to walk and stand, he has a significant threshold whereby he can do both of these things for a period of time that is not insignificant, i.e. at least 20 minutes.  Even the most recent June 2015 VA examination report of the Veteran's inability to "engage in prolonged standing and walking" suggests that, at minimum, he is able to engage in standing and walking that is not prolonged.  Therefore, notwithstanding the noted problems of his right foot, his right foot disability has not more nearly approximated the criteria for a higher rating for limited function of the right foot.  See 38 C.F.R. 
§§ 4.40; 4.45; 4.49; DeLuca v. Brown, 8 Vet. App. at 206-07.  

The Board has also considered whether a higher rating may be warranted under any other potentially applicable codes.  Here, the Veteran expressly contended that he is entitled to separate ratings for his right foot disability under both DCs 5003 and 5284.  See November 2008 representative statement (arguing that the "[V]eteran suffers from a severe disability of his service connected right foot and is entitled to a 30% rating under DC 5284 combined with a 20% rating under DC 5003.") (emphasis added).  In light of the evidence of posttraumatic arthritis shown on X-rays, the Board has duly considered application of DC 5003. This code provides that arthritis will be rated on the basis of limitation of motion of the affected part.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  However, the Veteran's reported right foot symptoms of pain, swelling, functional impairment, etc. have all been considered in the 20 percent rating awarded under DC 5284.  Importantly, it does not appear that there are any specific symptoms related to the Veteran's right foot posttraumatic arthritis that have not been considered in his disability rating under DC 5284 for a "moderately severe" right foot injury.  Such evidence weighs against any functional impairment beyond that which is already contemplated by the above-granted ratings under DC 5284.  The DC governing arthritis, therefore, cannot be the basis for a separate rating without impermissibly pyramiding the Veteran's right foot symptoms.  See 38 C.F.R. §§ 4.14, 4.25(b) (2015); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Moreover, even if it can be said that the Veteran's arthritis involves two or more major joints or two or more minor joint groups, a 20 percent rating still would be the maximum rating allowable under DC 5003.  Accordingly, DC 5003 cannot provide the basis of a disability rating higher than 20 percent.  

There are a number of other DCs for rating diseases and injuries of the foot.  However, DCs 5276 to 5282 are not for application as the appellant is not service-connected for the rated conditions addressed by those diagnostic codes (flatfoot, bilateral weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, and hammertoe, all toes).  Under DC 5283, malunion or nonunion of any tarsal or metatarsal bones is rated as 10 percent when moderate; 20 percent when moderately severe; and 30 percent when severe.  However, in this case no malunion or nonunion has been demonstrated in the clinical evidence of record.  Therefore, DC 5283 is not for application.

The Board also finds significant that complaints of numbness and tingling reported in the toes were found to be due to lumbar radiculopathy, thus indicating that they are not due to his service-connected disability.  In fact, in May 2007, it was noted in a VA treatment report that "I further stated that his pins and needles in his right foot are most likely due to his back but he refuses to accept this."  Rather, according to a private October 2008 EMG & Nerve Conduction Study, the impression was that neurogenic changes over the tibialis anterior [is] consistent with chronic L5 radiculopathy."  See also November 2008 private treatment report and EMG/NCS follow-up ("I have discussed with the patient that he has 2 separate conditions.  One is a midfoot arthritis and the second is neurogenic pain in the L5 distribution. . . . I have recommended that we work up his spine first before proceeding with surgery to fuse his midfoot, because his neurologic symptoms will persist despite fusing his midfoot.").  Accordingly, neurological complaints are not associated with the Veteran's service-connected disability and cannot be used as a basis for a higher rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (indicating that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

Finally, the Board has considered the Veteran's lay statements arguing, in essence, that his right foot disability is "severe" and, thus, deserving of a 30 percent rating under DC 5284.  The Board has also considered the supporting lay statements of other witnesses regarding the severity of the pain he experiences from this right foot.  For instance, his sisters and employers have written statements regarding the Veteran's testaments of right foot pain.  See, e.g., July 2004 employer statements ("During the months of September and October of 2002 he did complain of his feet bothering him," and "[T]here were several occasions when he would complain about his feet swelling."); July 2004 witness statement ("I have witnessed many times when [vet] have been in pain without his medicine, and I mean severe pain, where I have gotten up through the night to see if I can get something to soothe this tremendous pain."); April 2005 sister statements ("He's on medication for pain and complains of foot swelling" and [H]e has . . . pain medication for his right foot").  

However, it is noted that the evidence of record has brought into question the Veteran's reliability of his lay statements made in conjunction with claims for VA benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006) (the Board must "determin[e] whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  In this regard, a January 2008 VA examiner for posttraumatic stress disorder noted that "I can only conclude that the veteran was being dishonest when he told me initially that he had no history of legal problems" and that "[i]t is my conclusion that the veteran is most likely exaggerating his symptoms and not being completely forthright in terms of his presentation and claims."  The July 2009 psychological examination addendum opinion also stated that "the veteran presents serious credibility problems and his symptoms are likely significantly exaggerated."  Given the markers in the record that bring into question the Veteran's reliability when seeking disability compensation from VA, the Board finds the Veteran's statements and allegations of wholly subjective complaints of severe pain made to VA in conjunction with his claim for benefits to lack reliability and, thus, any probative value.  To the extent that the Veteran submitted supporting statements from other witnesses that relied upon his own reports of the severity of the pain in his right foot, i.e. from his family and employers, these are likewise found to lack reliability when based on the Veteran's own subjective assessments of the severity of his disability.  Rather, the Board finds more probative the assessments of disability indicated in the VA treatment records, private treatment records, and VA examination findings discussed above, which are suggestive of a right foot disability that is moderately-severe at most.  

For the above reasons, the Board finds that a 20 percent rating, but no higher, is warranted for the Veteran's right foot disability throughout the appeal period.  To this extent only, the appeal is granted.

III.  Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (indicating that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry; for the threshold factor, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required").  However, the Board notes that the rating criteria in this case contemplate types of right foot symptoms described by the Veteran and mentioned above.  Turning to the threshold inquiry, the Board notes that the criteria of 
38 C.F.R. § 4.71a expressly contemplate varying degrees of severity of foot injuries under DC 5284, ranging all the way to "severe" foot injuries.  Thus, the rating criteria in this case are extremely broad and comprehensive.  As detailed above, the Board has assessed an appropriate rating based on the overall severity of his right foot disability with due consideration to the reported symptoms of pain, swelling, affected gait, functional impairment, etc.  Therefore, in this case, the rating criteria for foot injuries found under DC 5284 reasonably describe the nature of the Veteran's right foot impairment demonstrated by the record and are adequate with respect to his disability throughout the appeal period.  

Because the Veteran was also awarded service connection for a psychiatric disability as of March 29, 2008, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in exceptional circumstances.  See Johnson, 762 F.3d at 1365; Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) ("[T]he Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.") (emphasis added).  Here, however, the Veteran has not specifically described any unusual or exceptional features associated with his combined disabilities.  Nor, in this case, does the evidence otherwise suggest to the Board an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for referral based on the collective impact of multiple service-connected disabilities under Yancy. 

Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted.  In making this finding, the Board recognizes that the issue of entitlement to TDIU is being remanded for additional development.  However, as the remand entails no specific evidentiary development that would likely impact the question of whether referral for extraschedular consideration is warranted with respect to the Veteran's right foot disability, there is no prejudice to the Veteran by the Board's adjudication of extraschedular consideration of the Veteran's right foot disability pursuant to Thun.  C.f., Brambley v. Principi, 17 Vet.App. 20, 24 (2003) (finding that "it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability.").  


ORDER

For the entire appeal period, a 20 percent rating for a right foot disability is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

As explained in the Introduction, the issue of TDIU has been raised in conjunction with the appellate claim for an increased rating for his right foot.  Therefore, a remand is necessary for the AOJ to process this claim in accordance with Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).

Accordingly, the case is REMANDED for the following action:

Take action consistent with Fast Letter 13-13 with respect to the issue of TDIU that has been raised in conjunction with the Veteran's pending appeal for an increased rating of the right foot (to include, for example, asking him to complete and submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and issuing a rating decision, statement of the case, and/or supplemental statement of the case on the matter of TDIU as may be appropriate).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


